HamiltoN, Judge,
delivered tbe following opinion:
This ease was submitted upon a motion to quasb tbe summons. Tbe complaint describes tbe defendant, Preseot & Meher-hoff Company, as a partnership doing business under that name. It does not give tbe names of tbe partners, but does say in one of tbe paragraphs that B. S. Preseot is tbe business partner of said partnership. Tbe service of summons says: “I have served tbe annexed writ upon tbe therein named Preseot & Mehrhoff Company by banding to and leaving a true and correct copy thereof, together with a copy of tbe complaint and of this return, with B. S. Preseot, a member of said company, personally.”
Tbe objection to tbe service is not quite clear. It may be that it is because • initials are used, B. S. Preseot, but be is identified as being a member of said company, and tbe company is mentioned as being tbe therein-named company, the papers themselves show that the company is a partnership, and tbe complaint mentions R. S. Preseot as a member of tbe partnership ; so that tbe motion would seem to be without merit so far as relates to It. S. Preseot. In tbe return tbe name “Preseot & Mehrhoff Company” is spelled differently from tbe writ itself. “Mehrhoff” is without a second e, and to that extent it is different, but it is idem sonans. Tbe return expressly says it is tbe within-named Prescott & Mehrhoff Company, and tbe spelling in the writ itself conforms to the complaint.
It seems to tbe court that tbe motion to quasb tbe summons should be overruled, and it is so ordered. Tbe defendant is given five days to plead.